DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US Pub No. 20170098717), in view of Kwak et al (US Pub No. 20180158670), in view of Tapily (US Pub No. 20160172189), in view of Colonna (US Pub No. 20080203460).


 	With respect to claim 1, Yeh et al discloses a semiconductor device (200,Fig.1A), comprising: forming a semiconductor layer (106,Fig.1A) on a substrate (102,Fig.1A); 
(d)    removing residual reactants, wherein only the metals and the first elements that are adsorbed to the surface of the semiconductor layer remain, wherein the ligand separates from the precursor, the metal of the precursor and the first element of the reactant react with each other, and the ligand of the precursor and the second element of the reactant react with each wherein a reaction product is formed. However, Tapily discloses Aluminum oxide was deposited using ALD method using AlMe3 as precursor (Para 59), and a reactant having first and second element (Para 59, H2O the first element is O and the second element is H2). It would have been 

 However, the arts cited above do not explicitly disclose wherein a density of the precursor adsorbed to the surface of the semiconductor layer is increased by increasing an injection pressure of the precursor. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that increasing the pressure of the precursor would increase the density of the precursor being adsorbed, since it is known PV=NRT, once pressure the pressure is increased assuming volume (V) and temperature  (T) are constant, the number of moles (N) of the precursor in the chamber increases; therefore, it increases the amount of the precursor being adsorbed. Furthermore, Colonna explicitly discloses by increasing the pressure of the precursor the density of the film being deposited has increased (Para 67). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Colona such that precursor pressure is increased in order to increase the density of the film being adsorbed.
 	With respect to claim 2, Yeh et al discloses wherein the semiconductor material comprises at least one of a transition metal, dichalcogenide (IMDC) (Para 24), graphene, or 
 	With respect to claim 3, arts cited above do not wherein the precursors are injected at a pressure of about 0.01 Torr to about 100 Torr. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 4, Kwak et al discloses wherein the insulation layer comprises at least one of an oxide represented by one of M1xOa (Al2O3,para 26), or MxOaNb a nitride represented by MLN, or an oxynitride represented by , wherein. M1 (Para 26) and M2 are metals, and x>0 (Para 26), y>0, a>0 (Para 26), and b>0.

 	With respect to claim 5, wherein the insulation layer comprises at least one of AI2O3 (Para 26), ZrO2, HfOz, Y2O3, LaaOj, Ta-TX TazOs, MgO, ZtiO, TiOs, NbjOa, SiCT, TIN, SIN, HfON, BON, or STO (SrTiO3).

 	With respect to claim 6, the arts cited above do not explicitly disclose wherein the insulation layer has a thickness of from about 0.5 nm to about 4 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 7, Kwak et al discloses wherein the insulation layer comprises at least one atomic layer (Para 21-27).

 	With respect to claim 8, Kwak et al discloses wherein the precursor comprises the same metal as the metal included in the insulation layer (Aluminum, para 21-26).

 	With respect to claim 9, Kwak et al discloses wherein the precursor comprises at least one of AlMe3 (Para 19-26).
 	
 	With respect to claim 10, the arts cited above do not w herein the semiconductor layer has a thickness of less than about 1 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 11, Kwak et al discloses wherein the reactant is an oxidizer (Para 26).

With respect to claim 12, Kwak et al discloses wherein step (a) comprises adsorbing a metal of the precursor to the surface of the semiconductor layer (Para 19-26), and step (c) comprises forming the insulation layer on the surface of the semiconductor layer from a reaction between the metal of the precursor and the reactant (Para 19-26).

With respect to claim 13, Yeh et al discloses forming a semiconductor layer (106,Fig.1A) on a substrate (102,Fig.1A); and forming an insulation layer  on the semiconductor layer (110,Fig.1A), Yeh et al discloses forming Yeh et al discloses that the gate dielectric layer is made out of aluminum oxide (Para 29), wherein the semiconductor layer comprises a 
(d)    removing residual reactants, wherein only the metals and the first elements that are adsorbed to the surface of the semiconductor layer remain, wherein the ligand separates from the precursor, the metal of the precursor and the first element of the reactant react with each other, and the ligand of the precursor and the second element of the reactant react with each 

With respect to claim 14, Yeh et al discloses wherein the semiconductor layer comprises at least one of a transition metal dichalcogenide (TMDC) having a layered structure (106 in 200,Fig.1A).

 	With respect to claim 16, wherein the insulation layer comprises at least one of AI2O3 (Para 26), ZrO2, HfOz, Y2O3, LaaOj, Ta-TX TazOs, MgO, ZtiO, TiOs, NbjOa, SiCT, TIN, SIN, HfON, BON, or STO (SrTiO3).
With respect to claim 17, Kwak et al discloses wherein the precursor comprises at least one of AlMe3 (Para 19-26).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US Pub No. 20170098717), in view of Kwak et al (US Pub No. 20180158670), in view of Tapily (US Pub No. 20160172189), in view of Iezzi et al (US Pub No. 20140353166).

With respect to claim 15, the arts cited above do not explicitly disclose wherein a surface roughness of a surface where the semiconductor layer contacts the insulation layer is from about 2 nm to 3.2 nm, and the surface roughness is calculated by calculating a plurality of absolute values of vertical heights from a center line of n curved lines on the surface, calculating a mean value of squares of the plurality of absolute values, and taking a positive square root of the mean value. On the other hand, Iezzi et al discloses that MoS2 has a surface roughness of less than 0.2nm (Para 76). It would have been obvious to one of ordinary skill in the art to have a semiconductor layer which is as smooth as the one in Iezzi et al in order to use a high quality film as a channel layer. However, the arts cited above do not explicitly disclose the surface roughness is calculated by calculating a plurality of absolute values of vertical heights from a center line of n curved lines on the surface, calculating a mean value of squares of the plurality of absolute values, and taking a positive square root of the mean value. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such the method cited above is used as a design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12,15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895